Citation Nr: 0022374
Decision Date: 08/24/00	Archive Date: 11/03/00

DOCKET NO. 96-33 020               DATE AUG 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for chronic bronchitis.

3. Entitlement to service connection for chronic sinusitis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1985 to August
1989, and from March 1991 to January 1995.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a September 1995 rating decision of the Montgomery,
Alabama, Department of Veterans Affairs Regional Office (VARO).

FINDINGS OF FACT

1. Competent medical evidence has not been presented showing a
nexus, or link, between the current medical findings for arthralgia
of the left knee (with no loss of function) and the appellant's
knee injuries in service, or service generally.

2. Competent medical evidence has not been presented showing a
nexus, or link, between the current medical findings for recurrent
bronchitis and the occurrences of bronchitis in service, or service
generally; on recent VA examination in March 1999, recurrent
bronchitis was deemed probably related to chronic use of tobacco.

3. Competent medical evidence has been presented showing sinusitis
related to service.

2 -

CONCLUSIONS OF LAW

1. A well grounded claim for service connection for left knee
disability has not been presented. 38 U.S.C.A. 1101, 1110, 1131,
5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.303 (1999).

2. A well grounded claim for service connection for chronic
bronchitis has not been presented. 38 U.S.C.A. 1101, 1110, 1131,
5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.303 (1999).

3. A well grounded claim for service connection for sinusitis has
been presented. 38 U.S.C.A. 1101, 1110, 1131, 5107 (West 1991 &
Supp. 1999); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for left knee disability,
chronic bronchitis, and chronic sinusitis. Service connection may
be granted, when the facts, as shown by the evidence, establish
that a particular injury or disease resulting in chronic disability
was incurred in service, or, if pre-existing service, was
aggravated therein. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp.
1999); 38 C.F.R. 3.303 (1999). In the case of any disease diagnosed
after discharge, service connection may be granted when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999). Service
connection is presumed if a veteran manifests a chronic disease,
such as arthritis, to a degree of at least 10 percent within one
year after separation from service. 38 U.S.C.A. 1112 (West 1991 &
Supp. 1999); 38 C.F.R. 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases is
whether the appellant's claim is well grounded; that is, whether it
is plausible, meritorious on its own, or otherwise capable of
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); Epps v.
Gober, 126 F. 3d 1464.(1997), adopting the definition in Epps v.
Brown, 9 Vet. App. 341, 344 (1996). If a particular claim is not
well grounded,

3 - 

then the appeal fails and there is no further duty to assist in
developing facts pertinent to the claim since such development
would be futile. 38 U.S.C.A 5107(a) (West 1991 & Supp. 1999).
Furthermore, a claim which is not well grounded precludes the Board
from reaching the merits of a claim. Boeck v. Brown, 6 Vet. App.
14, 17 (1993).

To establish a plausible claim, a veteran must present medical
evidence of a current disability; medical evidence, or, in certain
circumstances, lay evidence, of in-service incurrence or
aggravation of a disease or injury; and medical evidence of a nexus
or link between the claimed in-service disease or injury and the
present disease or injury. Epps v. Gober, 126 F.3d 1464 (1997);
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Alternatively, a
claim may be well grounded based on application of the rule for
chronicity and continuity of symptomatology, set forth in 38 C.F.R.
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 (19-97).

An appellant has, by statute, the duty to submit evidence that a
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1999). Where such evidence is not submitted, the claim is not well
grounded, and the initial burden placed on the appellant is not
met. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Evidentiary
assertions by the appellant must be accepted as true for the
purposes of determining whether a claim is well grounded, except
where the evidentiary assertion is inherently incredible. See King
v. Brown, 5 Vet.App. 19 (1993).

Knee Disability and Bronchitis

We observe that service medical records reflect left knee
complaints related to walking up stairs in October 1986, assessed
as posterior muscle strain, and related to bumping the knee on a
ladder well in October 1993, assessed as a left knee contusion with
significant edema. Furthermore, service medical records are
positive for several occurrences of bronchitis, with the most
recent episode of bronchitis recorded in October 1993. VA
examinations in March 11999 reflect diagnoses for arthralgias of
the left knee and recurrent bronchitis probably related to chronic
use of tobacco. VA examination in April 1995 diagnosed chronic
bronchitis.

4 -                                                         

Although the appellant has established the presence of a current
disability, he has failed to provide competent medical evidence
showing a nexus, or link, between the current diagnosis for
arthralgia of the left knee and the his left knee injuries in
service, or service generally. Similarly, the current diagnoses for
bronchitis have not been related to the episodes of bronchitis in
service, or service generally. Therefore, these claims for service
connection are not well grounded within the meaning of 38 U.S.C.A.
5107(a).

We note that the appellant is not competent to provide the
requisite nexus opinion in this case because he is a layperson
without medical training or expertise, and the Board may not accept
unsupported lay speculation with regard to medical issues. See
Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5
Vet.App. 211 (1993). Moreover, lay assertions of medical causation
or medical diagnosis cannot constitute evidence to render a claim
well grounded. Lathan v. Brown, 7 Vet.App. 359, 365 (1995);
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v.
Derwinski, 2 Vet.App. 609, 611 (1992).

Under 38 U.S.C.A. 5103(a), the VA is obligated to advise claimants
of the evidence necessary to complete his application. Robinette v.
Brown, 8 Vet.App. 69 (1995). VARO successfully completed this
obligation in its statement of the case and supplemental statements
of the case. Likewise, the Board's discussion above informs the
appellant of the requirements for the completion of his application
for the claims for service connection.

Sinusitis

With respect to the claim for service connection for sinusitis, the
Board finds that the appellant has submitted evidence which is
sufficient to justify a belief that his claim is well grounded. 38
U.S.C.A. 5107(a) (West 1991 & Supp. 1999) and Murphy v Derwinski,
1 Vet.App. 78 (1990). However, further evidentiary development is
necessary, as discussed in the remand portion of this decision.
Therefore, the Board defers further consideration of the issue of
entitlement to service connection at this time pending the
requested development.

5 -

ORDER

Service connection for left knee disability is denied.

Service connection for chronic bronchitis is denied.

To the extent of the finding that a well grounded claim for service
connection for sinusitis has been presented, the appeal is resolved
in the appellant's favor.

REMAND

A review of the claims folder discloses that, on recent VA
examinations in March 1999, conflicting findings and diagnoses were
rendered. On VA sinus examination, the examiner indicated that
"[the appellant has no sinusitis and no history of allergic
attacks." It was noted that there were no computed tomography
scans. The diagnosis was nasal septal deviation, status post
septoplasty with some improvement while in the service. However, on
a separate VA respiratory examination, the examiner indicated an
impression for chronic sinusitis secondary to deviated nasal
septum. Again radiographs of the sinuses were not obtained to
reliably ascertain the presence of sinusitis. Accordingly, the
Board believes that remand is necessary so that another VA
examination of the sinuses may be conducted and so that radiographs
of the sinuses may be obtained. See Littke v. Derwinski, 1 Vet.App.
90 (1990).

In view of the foregoing, the case is REMANDED to VARO for the
following development:

1. The appellant should be scheduled for a VA sinus examination.
All indicated tests should be accomplished. Radiographs of the
sinuses should be obtained to rule out the presence of sinusitis.
All clinical findings should be reported in detail. The examiner
must clearly indicate in his examination report

- 6 -

whether there are any current disabilities of nose and sinuses, and
whether any disabilities shown on the current examination are
related to service. The examiner must provide a comprehensive
report containing full rationale for any opinion expressed. The
claimsfolder must be reviewed prior to the examination along with
a copy of this remand.

2. After the aforementioned actions are completed, VARO should
readjudicate the issue on appeal. To the extent the benefits sought
are not granted, the appellant and his representative should be
provided with a supplemental statement of the case. This document
should include reasons and bases for the holding. Thereafter, the
appellant and his representative shall be afforded a reasonable
period of time within which to respond.

3. This claim must be afforded expeditious treatment by VARO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the VAROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1 , Part IV, paras. 8.44-8.45
and 38.02-38.03.

- 7 -

Thereafter, the case should be returned to the Board if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

 - 8 -



